 



FIRST AMENDMENT TO

CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is made and
entered into as of this 18th day of March, 2013 by and among ARC Properties
Operating Partnership, L.P. (as successor to American Realty Capital Operating
Partnership III, L.P.), a Delaware limited partnership (“Borrower”), TIGER
ACQUISITION, LLC (as successor to American Realty Capital Trust III, Inc.), a
Delaware limited liability company (“Tiger”), AMERICAN REALTY CAPITAL
PROPERTIES, INC., a Maryland corporation (“ARCP”), the Lenders party hereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the benefit
of the Lenders (in such capacity, the “Administrative Agent”), as Issuing Bank
and as Swingline Lender.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Tiger, ARCP, the Administrative Agent and the Lenders are
parties to a certain Credit Agreement dated as of February 14, 2013 (together
with any modifications and amendments, collectively, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that the Administrative Agent and the Lenders
amend certain terms and conditions of the Credit Agreement as described herein;
and

 

WHEREAS, the Administrative Agent and the Lenders have agreed to so amend
certain terms and conditions of the Credit Agreement, all on the terms and
conditions set forth below in this First Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.Definitions. All capitalized undefined terms used in this First Amendment
shall have the meanings ascribed thereto in the Credit Agreement, as amended
hereby.

 

2.Amendments to Credit Agreement. As of the date hereof, the Credit Agreement is
amended as follows:

 

a.Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definition:

 

“First Amendment Effective Date” means March 18, 2013.

 

b.Section 2.15 of the Credit Agreement is hereby amended by deleting the
reference to “$125,000,000” contained therein and replacing it with
“$1,500,000,000 from and after the First Amendment Effective Date” thereof.

 

3.Conditions to Effectiveness. This First Amendment shall not be effective until
the Administrative Agent shall have received counterparts of this First
Amendment duly executed and delivered by the Borrower and the other Loan
Parties, the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Required Lenders.

 



 

 

 

4.Representations and Warranties. The representations and warranties of Borrower
and each other Loan Party, contained in Article VI of the Credit Agreement or
any other Loan Document are true and correct in all material respects (except to
the extent that any such representation and warranty is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects (after giving effect to any such
qualification)) on and as of the date hereof; provided, if any such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects (except to the extent that any such
representation and warranty is qualified as to “materiality,” “Material Adverse
Effect” or similar language, in which case it shall be true and correct in all
respects (after giving effect to any such qualification)) as of such earlier
date.

 

5.Limited Amendment; Ratification of Loan Documents. Except as specifically
amended hereby, the terms and conditions of the Credit Agreement and the other
Loan Documents shall remain in full force and effect, and are hereby ratified
and affirmed in all respects. This First Amendment shall not be deemed a waiver
of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, except as
expressly set forth herein.

 

6.Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

7.Miscellaneous. This First Amendment may be executed in any number of
counterparts, which shall together constitute an entire original agreement, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. This First Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof. Any determination that any provision of this First
Amendment or any application hereof is invalid, illegal or unenforceable in any
respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this First Amendment. The
Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection herewith and are not relying on
any representations or warranties of the Administrative Agent or the Lenders or
their counsel in entering into this First Amendment.

 

[remainder of page left intentionally blank]

 



-2-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first above written.

 

  ARC Properties Operating Partnership, L.P.,   a Delaware limited partnership  
    By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  AMERICAN REALTY CAPITAL PROPERTIES, INC.,   a Maryland corporation       By: 
/s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  TIGER ACQUISITION, LLC,   a Delaware limited liability company       By:  /s/
Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

 

 

Signature Page to
First Amendment to Credit Agreement

 



 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Administrative Agent, SwingLine
Lender, Issuing Bank and as a Lender       By:  /s/ Matthew Ricketts     Name:
Matthew Ricketts     Title: Managing Director

 

 

Signature Page to
First Amendment to Credit Agreement

 



 

  RBS Citizens N.A.,   as a Lender       By:  /s/ Donald Woods     Name: Donald
Woods     Title: Senior Vice President

 



Signature Page to
First Amendment to Credit Agreement

 

 

 

  Bank of America, N.A.   as a Lender       By:  /s/ Michael W. Edwards    
Name: Michael W. Edwards     Title: Senior Vice President

 



Signature Page to
First Amendment to Credit Agreement

 

 

 

  U.S. Bank National Association   as a Lender       By:  /s/ Gordon J. Clough  
  Name: Gordon J. Clough     Title: Vice President

 

 



Signature Page to
First Amendment to Credit Agreement

 

 

 

  Capital One, National Association,   as a Lender       By:  /s/ Frederick H.
Denecke     Name: Frederick H. Denecke     Title: Vice President

 



Signature Page to
First Amendment to Credit Agreement

 

 

 

  Union Bank, N.A.,   as a Lender       By:  /s/ Gregory A. Conner     Name:
Gregory A. Conner     Title: Assistant Vice President

 



Signature Page to
First Amendment to Credit Agreement

 

 

 

  Comerica Bank,   as a Lender       By:  /s/ Charles Weddell     Name: Charles
Weddell     Title: Vice President

 

 



Signature Page to
First Amendment to Credit Agreement

 

 

  Regions Bank,   as a Lender       By:  /s/ Michael R. Mellott     Name:
Michael R. Mellott     Title: Director

 



Signature Page to
First Amendment to Credit Agreement

 

 

 

Each of the undersigned, as Guarantor under that certain Amended and Restated
Parent Guaranty Agreement dated as of February 28, 2013, hereby consents to the
foregoing First Amendment to Credit Agreement and acknowledges and agrees that
the Amended and Restated Parent Guaranty Agreement executed by the undersigned
dated as of February 28, 2013 remains in full force and effect.

 

 

  AMERICAN REALTY CAPITAL PROPERTIES, INC.,   a Maryland corporation       By: 
/s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  TIGER ACQUISITION, LLC,   a Delaware limited liability company       By:  /s/
Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 



Signature Page to
First Amendment to Credit Agreement

 

 

Each of the undersigned, as Guarantor under that certain Subsidiary Guaranty
Agreement dated as of February 14, 2013 (as amended and in effect from time to
time) hereby consents to the foregoing First Amendment to Credit Agreement and
acknowledges and agrees that the Subsidiary Guaranty Agreement and each Pledge
Agreement executed by the undersigned remains in full force and effect.

 



Signature Page to
First Amendment to Credit Agreement

 

 

 

ARC AACFDSC001, LLC

 

ARC AACLRAL001, LLC

 

ARC AACPNSC001, LLC

 

ARC AAFLNOH001, LLC

 

ARC AAGFSNC001, LLC

 

ARC AAHUSTX003, LLC

 

ARC AAINZKY001, LLC

 

ARC AALWDNJ001, LLC

 

ARC AAOKCOK001, LLC

 

ARC AAPSDTX001, LLC

 

ARC AASMSWV001, LLC

 

ARC AASWRTN001, LLC

 

ARC AATVLPA001, LLC

 

ARC AAWBYNJ001, LLC

 

ARC ACLSHIL001, LLC

 

ARC ASFVLAR001, LLC

 

ARC BBSTNCA001, LLC

 

ARC BJBNENC001, LLC

 

ARC BJBSCNC001, LLC

 

ARC BJCPNSC001, LLC

 

ARC BJCTNSC001, LLC

 

ARC BJDBNNC001, LLC

 

ARC BJITLNC001, LLC

 

ARC BJMGNNC001, LLC

 

ARC BJMKCSC001, LLC

 

ARC BJRRDNC001, LLC

 

ARC BJSPTNC001, LLC

 

ARC BJWDRGA001, LLC

 

ARC BJWTBSC001, LLC

 

ARC BOLLSNM001, LLC, each a Delaware limited liability company

 

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 



Signature Page to
First Amendment to Credit Agreement

 

 

ARC CBALPPA001, LLC

 

ARC CBALYPA001, LLC

 

ARC CBATAPA001, LLC

 

ARC CBBMNGA001, LLC

 

ARC CBBRFPA001, LLC

 

ARC CBBSNGA001, LLC

 

ARC CBCTRCT001, LLC

 

ARC CBCVNRI001, LLC

 

ARC CBDLBPA001, LLC

 

ARC CBDLSPA001, LLC

 

ARC CBDRRCT001, LLC

 

ARC CBDXHPA001, LLC

 

ARC CBELMCT001, LLC

 

ARC CBEPRVA001, LLC

 

ARC CBEREPA001, LLC

 

ARC CBFLNOH001, LLC

 

ARC CBHMNCT001, LLC

 

ARC CBHSTPA001, LLC

 

ARC CBHTNPA001, LLC

 

ARC CBJTNRI001, LLC

 

ARC CBKNENH001, LLC

 

ARC CBKSNPA001, LLC

 

ARC CBLBLPA001, LLC

 

ARC CBLCRPA002, LLC

 

ARC CBLDLMA001, LLC

 

ARC CBLTBPA001, LLC, each a Delaware limited liability company

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

 



Signature Page to
First Amendment to Credit Agreement

 

 

ARC CBMBGPA001, LLC

 

ARC CBMBNNC001, LLC

 

ARC CBMBYVT001, LLC

 

ARC CBMCRNH001, LLC

 

ARC CBMCRNH002, LLC

 

ARC CBMCRPA001, LLC

 

ARC CBMDFMA001, LLC

 

ARC CBMDNMA001, LLC

 

ARC CBMDNMA002, LLC

 

ARC CBMFDPA001, LLC

 

ARC CBMRSPA001, LLC

 

ARC CBMTLPA001, LLC

 

ARC CBMTPPA001, LLC

 

ARC CBMVLCT001, LLC

 

ARC CBNBDMA001, LLC

 

ARC CBNPRRI001, LLC

 

ARC CBOMTPA001, LLC

 

ARC CBPBGPA001, LLC

 

ARC CBPBGPA002, LLC

 

ARC CBPBGPA006, LLC

 

ARC CBPBGPA007, LLC

 

ARC CBPBGPA009, LLC

 

ARC CBPBGPA011, LLC

 

ARC CBPDAPA003, LLC

 

ARC CBPMAOH002, LLC, each a Delaware limited liability company

 



 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

Signature Page to
First Amendment to Credit Agreement

 



 

ARC CBRNDMA001, LLC

 

ARC CBSDSMA001, LLC

 

ARC CBSLMNH001, LLC

 

ARC CBSRLOH001, LLC

 

ARC CBSTNCT001, LLC

 

ARC CBSTNCT002, LLC

 

ARC CBSVLMA001, LLC

 

ARC CBTCKPA001, LLC

 

ARC CBTMPPA001, LLC

 

ARC CBTRNPA001, LLC

 

ARC CBUDYPA001, LLC

 

ARC CBWBNMA001, LLC

 

ARC CBWHNPA001, LLC

 

ARC CBWKFRI001, LLC

 

ARC CBWRNRI001, LLC

 

ARC CBWSKVA001, LLC

 

ARC CBWTNMA001, LLC

 

ARC CBWTPMA001, LLC

 

ARC CKAKNOH001, LLC

 

ARC CKMTZGA001, LLC

 

ARC CKPNXAZ002, LLC

 

ARC CVFKNIN001, LLC

 

ARC CVFLDPA001, LLC

 

ARC CVLVGNV001, LLC

 

ARC CVMCBPA001, LLC

 

ARC CVRTRNY001, LLC, each a Delaware limited liability company

 

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 



Signature Page to
First Amendment to Credit Agreement

 

 

ARC DDAPKMI001, LLC

 

ARC DDBVLTX001, LLC

 

ARC DGABNKS001, LLC

 

ARC DGAUSTX001, LLC

 

ARC DGBGRMI001, LLC

 

ARC DGBHMAL001, LLC

 

ARC DGBLSTX001, LLC

 

ARC DGBMNAR001, LLC

 

ARC DGBTNMO001, LLC

 

ARC DGBVLVA001, LLC

 

ARC DGBYNTX001, LLC

 

ARC DGBYNTX002, LLC

 

ARC DGBYNTX003, LLC

 

ARC DGCCLAL001, LLC

 

ARC DGCDWMO001, LLC

 

ARC DGCFLKS001, LLC

 

ARC DGCLROK001, LLC

 

ARC DGCPCTX002, LLC

 

ARC DGCRTIA001, LLC

 

ARC DGCTGIL001, LLC

 

ARC DGCVSLA001, LLC

 

ARC DGCVTMI001, LLC

 

ARC DGCYLTX001, LLC

 

ARC DGDKNTX001, LLC

 

ARC DGDNATX001, LLC

 

ARC DGDNATX002, LLC

 

ARC DGDYLLA001, LLC

 

ARC DGDYLTN001, LLC, each a Delaware limited liability company

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

 

Signature Page to
First Amendment to Credit Agreement

 



 

 

ARC DGEBGTX001, LLC

 

ARC DGEDFTX001, LLC

 

ARC DGEDNMO001, LLC

 

ARC DGEJNMI001, LLC

 

ARC DGEREKS001, LLC

 

ARC DGERVIA001, LLC

 

ARC DGFLTMI002, LLC

 

ARC DGFMTNM001, LLC

 

ARC DGGDLAL001, LLC

 

ARC DGGNCKS001, LLC

 

ARC DGGWRMO001, LLC

 

ARC DGGWRTX001, LLC

 

ARC DGGYDMI001, LLC

 

ARC DGHBTKS001, LLC

 

ARC DGHHNOK001, LLC

 

ARC DGHKPMO001, LLC

 

ARC DGHKYMS001, LLC

 

ARC DGHKYNC001, LLC

 

ARC DGHPRKS001, LLC

 

ARC DGIRRMI001, LLC

 

ARC DGJKNMS001, LLC

 

ARC DGJKVIL001, LLC

 

ARC DGJNSMO001, LLC

 

ARC DGJVLLA001, LLC

 

ARC DGKMNKS001, LLC

 

ARC DGKSCMO001, LLC

 

ARC DGKYLTX001, LLC, each a Delaware limited liability company

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

 

Signature Page to
First Amendment to Credit Agreement

 



 

 

ARC DGLBKTX001, LLC

 

ARC DGLBNMO001, LLC

 

ARC DGLBNMO002, LLC

 

ARC DGLDVOH001, LLC

 

ARC DGLMQTX001, LLC

 

ARC DGLRDTX001, LLC

 

ARC DGLVLOH001, LLC

 

ARC DGLXNIL001, LLC

 

ARC DGLXNOK001, LLC

 

ARC DGMADOK001, LLC

 

ARC DGMBHMO001, LLC

 

ARC DGMCRTN001, LLC

 

ARC DGMDLMI001, LLC

 

ARC DGMDNMS001, LLC

 

ARC DGMDNMS002, LLC

 

ARC DGMLGKS001, LLC

 

ARC DGMLNAL001, LLC

 

ARC DGMLRMN001, LLC

 

ARC DGMNDAR001, LLC

 

ARC DGMNPKS001, LLC

 

ARC DGMPRTX001, LLC

 

ARC DGMPTTX001, LLC

 

ARC DGMRHMO001, LLC

 

ARC DGMRNIL001, LLC

 

ARC DGMRVMO001, LLC

 

ARC DGMTGMN001, LLC

 

ARC DGMTMIL001, LLC

 

ARC DGMVLOK001, LLC

 

ARC DGMVLTN001, LLC, each a Delaware limited liability company

 

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

 

Signature Page to
First Amendment to Credit Agreement

 



 

 

ARC DGNBFTX001, LLC

 

ARC DGNCLOH001, LLC

 

ARC DGNCYKY001, LLC

 

ARC DGNGEMI001, LLC

 

ARC DGNIRLA001, LLC

 

ARC DGNSAIA001, LLC

 

ARC DGOZKMO001, LLC

 

ARC DGPBGMO001, LLC

 

ARC DGPFCMO001, LLC

 

ARC DGPMNKS001, LLC

 

ARC DGPTNLA001, LLC

 

ARC DGRBVMO001, LLC

 

ARC DGRCYMN001, LLC

 

ARC DGRMTMO001, LLC

 

ARC DGRSCMI001, LLC

 

ARC DGRSSOK001, LLC

 

ARC DGSCSKS001, LLC

 

ARC DGSDLMO001, LLC

 

ARC DGSDNKS001, LLC

 

ARC DGSFLMO001, LLC

 

ARC DGSGRMS001, LLC

 

ARC DGSKNMO001, LLC

 

ARC DGSLBTX001, LLC

 

ARC DGSNTTX001, LLC

 

ARC DGSPGMN001, LLC

 

ARC DGSRGLA001, LLC

 

ARC DGSRTLA001, LLC

 

ARC DGSTLMO001, LLC

 

ARC DGSTLMO002, LLC

 

ARC DGSWLMS001, LLC, each a Delaware limited liability company

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

 

Signature Page to
First Amendment to Credit Agreement

 



 

 

ARC DGTLRTX001, LLC

 

ARC DGTRYTX001, LLC

 

ARC DGTYNNC001, LLC

 

ARC DGWCOTX001, LLC

 

ARC DGWLCTX001, LLC

 

ARC DGWSTAR001, LLC

 

ARC DGZCYLA001, LLC

 

ARC FDARCID001, LLC

 

ARC FDAVGTX001, LLC

 

ARC FDCHOTX001, LLC

 

ARC FDCLVOH001, LLC

 

ARC FDCMTLA001, LLC

 

ARC FDCWLTX001, LLC

 

ARC FDDVLMS001, LLC

 

ARC FDELKTX001, LLC

 

ARC FDGPTMS001, LLC

 

ARC FDGPTMS002, LLC

 

ARC FDKLNMS001, LLC

 

ARC FDMTRNM001, LLC

 

ARC FDOKTTX001, LLC

 

ARC FDOLNMS001, LLC

 

ARC FDSSGNV001, LLC

 

ARC FDSTLMO001, LLC

 

ARC FDSTLMO003, LLC

 

ARC FDSTLMO004, LLC

 

ARC FDTFWLA001, LLC, each a Delaware limited liability company

 

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

 

Signature Page to
First Amendment to Credit Agreement

 

 



ARC FDWNNMS001, LLC

 

ARC FEBYNTX001, LLC

 

ARC FEHBTTN001, LLC

 

ARC FEHZDKY001, LLC

 

ARC FEOMKWA001, LLC

 

ARC FERVLMN001, LLC

 

ARC FEYMAAZ001, LLC

 

ARC FMARAIL001, LLC

 

ARC FMCARMI001, LLC

 

ARC FMCGOIL001, LLC

 

ARC FMJSNMI001, LLC

 

ARC FMKMLOH001, LLC

 

ARC FMPRUIN001, LLC

 

ARC FMWGNIL001, LLC

 

ARC GEAUBAL001, LLC

 

ARC GMFTWIN001, LLC

 

ARC GSFTWTX001, LLC

 

ARC GSSPRAZ001, LLC

 

ARC GSSPRMO001, LLC

 

ARC HBRHLNC001, LLC

 

ARC KGBTVAR001, LLC

 

ARC KGCYNWY001, LLC

 

ARC KGFTNCO001, LLC

 

ARC KGLWLAR001, LLC

 

ARC KGMCTIA001, LLC

 

ARC KGMMTCO001, LLC

 

ARC KGOTMIA001, LLC

 

ARC KGPGDAR001, LLC

 

ARC KGRGSAR001, LLC

 

ARC KGSWDAR001, LLC

 

ARC KGTGAND001, LLC, each a Delaware limited liability company

 

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway

 

 

  Title: Authorized Signatory

 

 



Signature Page to
First Amendment to Credit Agreement

 

 

ARC KLABYGA001, LLC

 

ARC KLATLGA001, LLC

 

ARC KLATLGA002, LLC

 

ARC KLAUGGA001, LLC

 

ARC KLCBSGA001, LLC

 

ARC KLCTNTN001, LLC

 

ARC KLEPTGA001, LLC

 

ARC KLGFPMS001, LLC

 

ARC KLJACFL001, LLC

 

ARC KLJAKMS001, LLC

 

ARC KLJAKMS002, LLC

 

ARC KLKNXTN001, LLC

 

ARC KLMCNGA001, LLC

 

ARC KLMDGGA001, LLC

 

ARC KLMGYAL001, LLC

 

ARC KLORLFL001, LLC

 

ARC KLORLFL002, LLC

 

ARC KLPHCAL001, LLC

 

ARC KLPLCFL001, LLC

 

ARC KLPRLMS001, LLC

 

ARC KLSAGFL001, LLC

 

ARC KLSNVGA001, LLC

 

ARC KLTCLAL001, LLC

 

ARC MFCBSIN001, LLC

 

ARC MFFNCSC001, LLC

 

ARC MFNDLTX001, LLC

 

ARC MFRLHNC001, LLC

 

ARC MFWSNNC001, LLC

 

ARC NTMRWGA001, LLC

 

ARC NTSTLMO001, LLC, each a Delaware limited liability company

 

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 



Signature Page to
First Amendment to Credit Agreement

 

 

 

ARC ORLMIWY001, LLC

 

ARC ORONAAL001, LLC

 

ARC PRRCRNY001, LLC

 

ARC PSCLSNC001, LLC

 

ARC PSCLTNC001, LLC

 

ARC PSCLTNC002, LLC

 

ARC PSCLTNC003, LLC

 

ARC PSCLTNC004, LLC

 

ARC PSCNRNC001, LLC

 

ARC PSFMLSC001, LLC

 

ARC PSLTNNC001, LLC

 

ARC PSMGYAL001, LLC

 

ARC PSMTSNC001, LLC

 

ARC PSTVLNC001, LLC

 

ARC RAHTNWV001, LLC

 

ARC RAJFVIN001, LLC

 

ARC RALMAOH001, LLC

 

ARC RALNGKY001, LLC

 

ARC RALVLOH001, LLC

 

ARC RALXNKY001, LLC

 

ARC RAMAROH001, LLC

 

ARC RAPRSKY001, LLC

 

ARC RASFDKY001, LLC

 

ARC RASVLKY001, LLC

 

ARC RMWFDKS002, LLC

 

ARC SEGCTVA001, LLC

 

ARC SEHPNVA001, LLC

 

ARC SEHPNVA002, LLC

 

ARC SESSAFL001, LLC

 

ARC SSPMTMA001, LLC, each a Delaware limited liability company

 

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 



Signature Page to
First Amendment to Credit Agreement

 

 

 

ARC STORROH001, LLC

 

ARC STORROH002, LLC

 

ARC STORROH003, LLC

 

ARC TRSEAWA001, LLC

 

ARC TSGRYLA001, LLC

 

ARC TSNGNMI001, LLC

 

ARC TSPYMNH001, LLC

 

ARC WGANDIN001, LLC

 

ARC WGCDVTN001, LLC

 

ARC WGCLBMS001, LLC

 

ARC WGCTPMI001, LLC

 

ARC WGESYSC001, LLC

 

ARC WGETNOH001, LLC

 

ARC WGGVLSC001, LLC

 

ARC WGLNPMI001, LLC

 

ARC WGLVSNV001, LLC

 

ARC WGMEMTN001, LLC

 

ARC WGNCNSC001, LLC

 

ARC WMDVLVA001, LLC

 

ARC3 DGBKLMO01, LLC

 

ARC3 DGADYTX01, LLC

 

ARC3 DGNCZMS001, LLC

 

ARC3 DGNHNMO01, LLC

 

ARC3 FDHLKMS01, LLC

 

ARC3 FEEWCWA001, LLC

 

ARC3 FEKKMIN01, LLC

 

ARC3 FEPBGWV001, LLC

 

ARC3 FEQNCIL01, LLC

 

ARC3 WGSTNNY001, LLC, each a Delaware limited liability company

 

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

 

Signature Page to
First Amendment to Credit Agreement

 



 

ARC AAABYGA001, LLC

 

ARC AABDNKY001, LLC

 

ARC AABNBKY001, LLC

 

ARC AACROGA001, LLC

 

ARC AADTNAL001, LLC

 

ARC AAEPSAL001, LLC

 

ARCP AAFNTMI001, LLC

 

ARC AAHNBKY001, LLC

 

ARC AAHZHGA001, LLC

 

ARC AAHVLGA001, LLC

 

ARC AALFDKY001, LLC

 

ARC AAPRYGA001, LLC

 

ARC AASPDOH001, LLC

 

ARC AATVLGA001, LLC

 

ARCP AAYLNMI001, LLC

 

ARC AAATNTX001, LLC

 

CRE JV Mixed Five OH 6 Branch Holdings LLC

 

CRE JV Mixed Five IL 5 Branch Holdings LLC

 

CRE JV Mixed Five OH 5 Branch Holdings LLC

 

CRE JV Mixed Five OH 4 Branch Holdings LLC

 

CRE JV Mixed Five IL 3 Branch Holdings LLC

 

CRE JV Mixed Five OH 2 Branch Holdings LLC

 

CRE JV Mixed Five MI 1 Branch Holdings LLC

 

CRE JV Mixed Five MI 4 Branch Holdings LLC

 

CRE JV Mixed Five MI 6 Branch Holdings LLC

 

CRE JV Mixed Five MI 7 Branch Holdings LLC

 

CRE JV Mixed Five MI 5 Branch Holdings LLC

 

CRE JV Mixed Five OH 3 Branch Holdings LLC

 

CRE JV Mixed Five MI 3 Branch Holdings LLC

 

CRE JV Mixed Five OH 7 Branch Holdings LLC

 

CRE JV Mixed Five OH 1 Branch Holdings LLC, each a Delaware limited liability
company

 

 

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

Signature Page to
First Amendment to Credit Agreement

 



 

CRE JV Mixed Five NH Branch Holdings LLC

 

CRE JV Mixed Five VT Branch Holdings LLC

 

CRE JV Mixed Five MI 2 Branch Holdings LLC

 

CRE JV Mixed Five IL 2 Branch Holdings LLC

 

ARC CVVDAGA001, LLC

 

ARC CVNVLTN001, LLC

 

ARCP DGAPCMO001, LLC

 

ARCP DGAFTAR01, LLC

 

ARCP DGASGMO001, LLC

 

ARCP DGASDMO001, LLC

 

ARCP DGBLVAR001, LLC

 

ARCP DGBRNMO001, LLC

 

ARCP DGBLFMO001, LLC

 

ARCP DGCNYKS01, LLC

 

ARCP DGCRLAR001, LLC

 

ARCP DGCTNMO001, LLC

 

ARCP DGCVRMO01, LLC

 

ARCP DGCMROK001, LLC

 

ARCP DGCCDMO01, LLC

 

ARCP DGDMDMO001, LLC

 

ARCP DGFPNAR01, LLC

 

ARCP DGGRFAR001, LLC

 

ARCP DGGFDMO01, LLC

 

ARCP DGHVLMO01, LLC

 

ARCP DGJNBIL001, LLC

 

ARCP DGLSNMO001, LLC

 

ARCP DGNWTOK01, LLC

 

ARCP DGOGVMO01, LLC

 

ARCP DGPMRMO001, LLC, each a Delaware limited liability company

 

 

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

 

Signature Page to
First Amendment to Credit Agreement

 

 



ARCP DGPCYFL01, LLC

 

ARCP DGSNTMO01, LLC

 

ARCP DGSJSMO01, LLC

 

ARCP DGWSGMO01, LLC

 

ARCP DGWNAMO01, LLC

 

ARC FDBKNIN001, LLC

 

ARC FDCMONM001, LLC

 

ARC FDDRTMI002, LLC

 

ARC FDLNXGA001, LLC

 

ARC FECCOCA001, LLC

 

ARC FECCTOH001, LLC

 

ARC FEEVLIN001, LLC

 

ARC FEKKEIL001, LLC

 

ARC FELDNKY002, LLC

 

ARC FEMTPPA001, LLC

 

ARC FEMTVIL001, LLC

 

ARC FMBSRLA001, LLC

 

ARC FMWSWNC001, LLC

 

ARC GSGLOVA001, LLC

 

ARC GSMOBAL001, LLC

 

ARCP GSPLTNY01, LLC

 

ARCP GSWARPA001, LLC

 

ARCP GSFRENY001, LLC

 

ARC IMCLBOH001, LLC

 

ARCP JDDPTIA01, LLC

 

ARCP MBDLSTX01, ,LLC

 

ARC PFCNLGA001, LLC

 

ARC SBTPAFL001, LLC

 

 

  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 



[Signature Page to First Amendment]

 

 

 

ARCP TSRGCTX01, LLC

 

ARC WGCGOIL002, LLC, each a Delaware limited liability company

 

ARC WGCGOIL001, LLC

 

ARCP WGEPTMI001, LLC

 

ARCP WGMRBSC001, LLC

 

ARC WGTRYMI001, LLC

 

ARC WGWRNMI001, LLC

 

ARC WGTLQOK001, LLC

 

ARC DGDNATX003, LLC

 

ARC DGOTWIA001, LLC

 

ARC3 DGLKCLA001, LLC

 

ARC3 DGWMRLA001, LLC

 

ARC3 GSSTUFL001, LLC

 

ARC DGVRGMN001, LLC

 

ARC AMAHBCA001, LLC

 

ARC WGACWGA002, LLC

 

ARC FDHBGMS001, LLC

 

ARC DGOLVMN001, LLC

 

ARC DGVCTTX001, LLC

 

ARC ACAWBWI001, LLC

 

ARC CVSPGPA001, LLC

 

ARCP DGSNCMO01, LLC

 

ARC ASDTNGA001, LLC

 

ARC KFCPTCA001, LLC

 

ARC BWNCNOH001, LLC

 

ARC MFBSEID001, LLC

 

ARC CBLWSDE001, LLC

 

ARC CBSFDMA001, LLC

 

ARC DGCRVMO001, LLC

 

ARC INCOME PROPERTIES, LLC, each a Delaware limited liability company

 

 



  By:  /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

 

[Signature Page to First Amendment]



 

 

